 


114 HRES 773 IH: To express support for recognition of June 2016 as National Orca Protection Month.
U.S. House of Representatives
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 773 
IN THE HOUSE OF REPRESENTATIVES 
 
June 9, 2016 
Mr. Heck of Washington (for himself, Mr. Kilmer, Ms. DelBene, Mr. Smith of Washington, Mr. Larsen of Washington, and Mr. McDermott) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
To express support for recognition of June 2016 as National Orca Protection Month. 
 
 
Whereas orcas are an icon of the Pacific Northwest; Whereas orcas are culturally and spiritually important to Indian tribes in the Pacific Northwest; 
Whereas the Puget Sound is home to three pods of Southern Resident orcas; Whereas the Southern Resident orca population has declined dramatically over the past 50 years; 
Whereas the Southern Resident orcas are among the most contaminated marine mammals in the world; Whereas the Southern Resident orcas are threatened by declining chinook salmon populations; 
Whereas the Southern Resident orcas have been protected under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) since 2005; Whereas June 2016 has been recognized by the States of Washington and Oregon as Orca Awareness Month; and 
Whereas the Federal Government has an obligation to protect and restore the Southern Resident orca population: Now, therefore, be it  That the House of Representatives supports recognition of National Orca Protection Month.  
 
